Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed 1/26/2021 has been received. Claim 1 is amended and Claim 3 is canceled. Claims 1, 2, 4, 5 are pending the application.
Response to Remarks
The applicant’s argument filed 1/26/2021 has been fully considered but are moot in view of the new reference(s) applied in the rejection of the claims as discussed below.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 U.S.C § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter (new matter) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the specific limitation “completely bonding corresponding inside surfaces” in Claim 1, line 15, and “each of the guide bonding portions partially bonding corresponding inside parts and forming insertion inducing holes centers thereof” in Claim 1, lines 18-20, were not in the original filed or specification, and is not shown in any of the original drawings. Applicant is respectfully required to cancel the new matter in the reply to this Office Action.
Dependent claims 2, 4, and 5 are rejected at least for depending from rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claimed limitation “insertion inducing holes” (175) is unclear because the function of the finger part of any glove is to guide the wearer’s fingers into the finger part of the glove. According to Fig. 7, a wearer’s fingertip is introduced to the finger part of the glove before it is introduced to the “insertion inducing holes” thereby making the function of the “insertion inducing holes” at worst, moot, and at best, a design choice. If the insertion inducing holes (175) and the guide bonding portions (172-174) were not present on the glove, the fingers would still be guided to the center of the wide width bonding portion (171) via the finger portion (110) where the fingertip portion could still be pulled off by the cutting lines (130); even if the wide width portion was torn off and open [¶0046]. It is unclear where else the fingers would go if the “insertion inducing holes” were absent if not into the finger portion. Even with the addition of the remarks, it is unclear if “insertion inducing holes” are rubber band-like, flat like staples, round, ring-like, tube-like, ridge-like, etc. Further, in Claim 1, it is unclear how the ultra-high frequency bonding or thermal bonding of the guide bonding portions is partially bonding corresponding inside parts and forming insertion inducing hole. Furthermore, “insertion inducing holes” is not a term or phrase known in the art and the applicant has not successfully defined the term. Therefore, one of ordinary skill in the art would not readily understand what structure is included or excluded by the term “insertion inducing holes,” and the metes and bounds of the claim limitation cannot be readily ascertained.
Dependent claims 2, 4, and 5 are rejected at least for depending from rejected claims.
Claim Rejections 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected as being unpatentable under 35 USC § 103 as obvious over Kim et al. (KR200468309Y1), herein Kim, in view of Plumer (US20130198921A1).
Regarding Claim 1, Kim teaches a vinyl glove with a cosmetic pack function (100, [¶0038]), “which has a shape of a finger glove having finger portions” (removable finger tips: annotated Fig. 1) and a body (body: 111) and is manufactured by laminatedly bonding a vinyl [¶0038] part as an outer skin (outer shell: 110) and a non-woven fabric part as an inner skin (nonwoven fabric care pad: 150, annotated Kim Fig. 3) to which a cosmetic liquid is applied (“so that the care agent is absorbed into the care pad” [¶0054]), the vinyl glove comprising: 

    PNG
    media_image1.png
    387
    685
    media_image1.png
    Greyscale


cutting lines formed along the finger portions to separate given portions of the finger portions from the body (trimmed groove: 115, annotated Kim Fig. 1); 

    PNG
    media_image2.png
    620
    730
    media_image2.png
    Greyscale

finger bonding portions (finger band part: 130) formed toward the body by given distances with respect to the cutting lines (external force cuts the finger part [¶0069]) in such a manner as to thermally bond tops and undersides of the finger portions (formed with the heat shrinkable synthetic resin [¶0069]) to prevent the cosmetic liquid from leaking to the outside (“prevents the outside air of the outer cover from being flowed in into the inside of the outer cover and the care agent from being flowed out into the outside” [¶0069]); 
and a wrist bonding portion formed inward toward the body by a given distance with respect to an insertion portion formed on a wrist portion of the body in such a manner as to thermally bond top and underside of the body to prevent the cosmetic liquid from leaking to the outside (“the wristband part adheres closely to the wrist in the state putting on the face-pack (glove) in case the wristband part is formed with the heat shrinkable synthetic resin and contracting and the outside air of the outer cover from being flowed in into the inside of the outer cover and the care agent from being flowed out into the outside at the same time” [¶0067]), 
wherein each finger bonding portion (finger band part: 130, see annotated Kim Fig. 3 modified with the fingertips and trimmed groove: 115 of annotated Kim Fig. 1) comprises: 
a wide width bonding portion (see annotated Kim Fig. 1 and 3) formed by means of ultra high frequency bonding or thermal bonding (heat shrinkable synthetic resin [¶0038]) and completely bonding corresponding inside surfaces (the body and the finger part were connected so that the internal space was connected to each other ([¶0037], see annotated Kim Fig. 1 and 3); and 

    PNG
    media_image3.png
    689
    778
    media_image3.png
    Greyscale

the wide width bonding portion is formed to the finger (see annotated Kim Fig. 1 and 3) by means of ultra high frequency bonding or thermal bonding (heat shrinkable synthetic resin [¶0048]), where the guide bonding portion (finger band portion: 130, see annotated Kim Fig. 1 and 3) is formed in order to have the insertion inducing holes  (to have the same inner circumference as the inner circumference of the finger part [¶0050], see annotated Kim Fig. 1 and 3) centers thereof to allow a wearer's fingers to be easily inserted into the finger portions (in that way the finger part (113) is configured to adhere closely to finger [¶0050], see annotated Kim Fig. 1 and 3).
Kim fails to disclose  a plurality of guide bonding portions sequentially spaced apart from the wide width bonding portion by a given distance where each of the guide bonding portions partially bond corresponding inside parts and forming insertion inducing holes centers thereof. However, Plumer discloses a plurality of guide bonding portions (gripping portions: 118, various ridges and resting places designed for enhancing grip [¶0034] see annotated Plumer Fig. 1B and 1C) sequentially spaced apart from the wide width bonding portion by a given distance (see annotated Plumer Fig. 1B and 1C) where each of the guide bonding portions partially bond corresponding inside parts (118, see annotated Plumer Fig. 1B and 1C) and forming insertion inducing holes centers thereof (at least one extension portion (110) (to) be gripped more easily while adjusting [¶0034], see annotated Plumer Fig. 1C) to provide a protective hand sheath to control the finger portions to interact with only the finger or finger tips of a wearer’s hand(s).
As such, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the gripping portions and insertion inducing holes of Plumer with the glove of Kim to provide a protective hand sheath to control the finger portions to interact with only the finger or finger tips of a wearer’s hand(s).

    PNG
    media_image4.png
    665
    1126
    media_image4.png
    Greyscale

With respect to Claim 1, it is noted that the recitation of “formed by means of ultra high frequency bonding or thermal bonding” is a product-by-process limitation. The glove as recited by Kim is made using “heat shrinkable synthetic resin.” The process step of “thermal bonding“ does not imply any structural difference between the structure of the claim and that of the reference. The wide width bonding portions could made using solvent bonding, pressure joining ultrasonic sealing, bonding with adhesives, etc.
The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.
Claims 2, 4, and 5 are rejected as being unpatentable under 35 USC § 103 as obvious over Kim et al. (KR200468309Y1) and Plumer, as applied to claim 1 above, in view of Kawamoto (US20190021419A1).
Regarding Claim 2, Kim as modified by Plumer teaches the invention set forth above explicitly comprising a glove wherein each finger bonding and wrist bonding portion comprises a first bonding portion formed by means of ultra high frequency bonding or thermal bonding; and a second bonding portion spaced apart from the first bonding portion by a given distance. However, Kawamoto teaches a vinyl glove (hand masks 100h and 200h, [¶0095 - 0097], annotated Kawamoto Fig. 10A and 10B) wherein each finger bonding portion comprises: a first bonding portion  (closing portions (71) for closing the open-end portions on the fingertip side [¶0096]) formed by means of ultra high frequency bonding or thermal bonding (can be formed by bonding the corresponding end portion, with the glove part 1 or 2 - which has already been soaked with the liquid L - enclosed in the cover part 11h or 21h [¶0096]) and a second bonding portion (a cutoff line (70) for removing the closing portion (71) [¶0096]) spaced apart from the first bonding portion by a given distance (should be formed in the vicinity of the closing portion or (71) on the side closer to the palm-covering area [¶0096]).
and the wrist bonding portion comprises: a first bonding portion (closing portion (7) for closing the open-end portion on the wrist side ¶[0096]) formed by means of ultra high frequency bonding or thermal bonding (can be formed by bonding the corresponding end portion, with the glove part (1 or 2) (which has already been soaked with the liquid L) enclosed in the cover part (11h or 21h) [¶0096]); and a second bonding portion (a cutoff line (70) for removing the closing portion (71) [¶0096]); spaced apart from the first bonding portion by a given distance (should be formed in the vicinity of the closing portion (71) on the side closer to the palm-covering area [¶0096]) for the purpose of preventing the cosmetic liquid from leaking outside of the glove. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the glove of Kim with the first and second finger and wrist bonding of Kawamoto for the purpose of preventing the cosmetic liquid from leaking outside of the glove.

    PNG
    media_image5.png
    555
    864
    media_image5.png
    Greyscale

Regarding Claim 4, modified Kim teaches all the claimed limitations discussed above in Claim 1. Kim modified by Plumer does not explicitly teach an open cutting line extended from a connected portion between the finger portions to one end of the insertion portion on top thereof. However, Kawamoto teaches a vinyl glove (hand masks 100c and 200c, [¶0077 - 0080], annotated Kawamoto Fig. 5A and 5B) further comprising an open cutting line (cover parts (11c and 21c) have a removal cutoff line (“cover-side removal cutoff line”) (41) formed at a coinciding position with the removal cutoff line (4) in the glove parts (1c and 2c) [¶0079]) extended from a connected portion between 20the finger portions to one end of the insertion portion on top thereof (the removal cutoff line (4), the cover-side removal cutoff line (41), [¶0079], annotated Kawamoto Fig. 5A and 5B) for the purpose of creating an access point to the hand without totally removing the glove.

    PNG
    media_image6.png
    488
    966
    media_image6.png
    Greyscale

As such, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the glove of Kim as set forth above with the open cutting line of Kawamoto for the purpose of creating an access point to the hand without totally removing the glove.
Regarding Claim 5, modified Kim teaches all the claimed limitations discussed above in Claim 1. Kim modified by Plumer does not explicitly teach an open cutting line has an open bonding portion thermally bonded with a given width. However, Kawamoto teaches a vinyl glove (hand masks 100c and 200c, [¶0077 - 0080], annotated Kawamoto Fig. 5A and 5B) wherein the open cutting line (removal cutoff line: 4) has an open bonding portion thermally bonded (“outer side surfaces of the glove parts 1 and 2 and the inner side surfaces of the exterior parts 11 and 21 are bonded together entirely (or partially)”, (“for example, a double-layer structure sheet consisting of a layer made of a liquid-retentive and elastically-expandable material and a layer made of a liquid-proof material adhered to each other e.g. a double-layer sheet made of polyolefin and pulp”, [¶0120]) within a given width (annotated Kawamoto Fig. 5A and 5B) for the purpose of preventing the cosmetic liquid from leaking out of the glove on to the wearer.
As such, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the glove of Kim as set forth above with the open bonded portions of Kawamoto for the purpose of preventing the cosmetic liquid from leaking out of the glove on to the wearer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other relevant art is Karkanen (4507807) with a glove having a flexible fingertip with an inner molded construction to inhibit moving over the user’s fingers and thumbs (Fig. 1-4). Yahnite (20170295868A1) offers a glove with multiple stretchable zones that conform to different finger sizes (Fig. 3). Gang et al. discloses a beauty glove with a leak prevention unit (Fig. 4)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATRINA L CORLEY whose telephone number is (571)272-6448.  The examiner can normally be reached on Mon - Fri; 9:30 am - 5:30 p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATRINA CORLEY/Examiner, Art Unit 3732          

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732